OPINION OF THE COURT
Memorandum.
Order insofar as appealed from affirmed.
The People appeal from that portion of an order which granted defendant State of New York’s motion to dismiss the information lodged against it. The defendant is accused of violating section 71-3501 of the Environmental Conservation Law, as well as certain sections of the Zoning Ordinance of *685the Town of Islip and of the Suffolk County Sanitary Code. In our opinion, the contradiction inherent in the State being both prosecutor and prosecuted as well as the doctrine of sovereign immunity preclude the maintenance of this unprecedented proceeding.
Concur: Farley, P. J., Glickman and Gagliardi, JJ.